Citation Nr: 1225046	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-39 550	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



REMAND

The Veteran had active military service from April 1965 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and issued by the RO in Montgomery, Alabama.  Original jurisdiction over the Veteran's appeal remains with the RO in Montgomery, Alabama.

In April 2009, the Veteran underwent VA examination, where the examiner found the Veteran to have bilateral high frequency sensorineural hearing loss.  In considering the medical nexus opinion provided by the examiner, the Board questions whether it was based on an accurate factual predicate.  

When the examiner recorded the Veteran's history of noise exposure, it was specifically noted that he had worked following his military service in the carpentry field for 40 years where he was "not around loud noise that much."  Nevertheless, when the examiner provided her opinion that military noise exposure had not had an effect on the Veteran's hearing loss, she apparently based her opinion in significant part on the fact that "[t]he veteran worked as a carpenter for 40 years without the use of hearing protection."  What is troublesome about this reasoning is that the examiner had just noted the Veteran's history of not being around loud noise when working as a carpenter.  In other words, given the reported history of noise exposure during service, it does not follow that the failure to use hearing protection after service can be the basis for a negative nexus opinion, given the lack of post-service noise exposure.  

Additionally, the Board notes that, while the Veteran's hearing acuity was considered by the examiner to have been within normal limits at his separation from service, it appears that those results were likely reported in ASA units, rather than currently used ISO units.  On remand, the examiner should comment on both the entry and separation examination results, and whether the conversion to ISO units changes her opinion regarding the degree of loss of acuity, if any, shown during military service, and whether any changes from entry to separation, suggest that in-service noise exposure affected the Veteran's hearing acuity.  (A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he may establish the required nexus between his current hearing disability and his term of military service by showing that his current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types, and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a).)  

The Board also notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of the coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Under the particular circumstances presented here, because tinnitus may be associated with a sensorineural loss of acuity, the Board will defer consideration of the tinnitus claim until the development requested herein is completed.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the April 2009 VA audiology examination at the VA Medical Center in Birmingham, Alabama, and ask her to review the claims folder (along with her prior examination report) and to provide an addendum to her prior examination report.  (If this examiner is unavailable, the Veteran should be scheduled for a VA audiological examination by to determine the nature and etiology of the Veteran's hearing loss.  The examiner should address the questions presented below.)

The examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current hearing loss is related to the reported in-service noise exposure.  In providing this opinion, the examiner must address whether the audiometric test results shown on the Veteran's April 1965 entrance examination and February 1967 separation examination demonstrate that his hearing acuity underwent a shift reflecting damage that would have resulted in a chronic loss of hearing acuity, and, if so, whether such a shift indicates the onset of the Veteran's current hearing loss is traceable to his active military service.  (Conversion from ASA units to ISO units should be accomplished to facilitate review of the in-service test results.)  The examiner should provide specific medical reasons for accepting or rejecting the theory that hearing loss started in military service.  (The failure to use hearing protection after service may not be considered a basis for a negative opinion when noise exposure after service is not shown.)  

2.  Then, after ensuring the adequacy of the examiner's response to the above instruction, the claims on appeal should be readjudicated.  If any benefit sought is not granted, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this case should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


